Citation Nr: 0032891	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-20 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a skin graft of the right palm.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel

	
INTRODUCTION

The veteran had active air service from June 1962 to June 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 determination of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO) which declined 
to reopen his previously denied claim of service connection 
for residuals of a skin graft of the right palm.  

In connection with his current appeal, the veteran requested 
and was scheduled for a Board hearing at the RO.  Although he 
was notified of the time and date of the hearing by June 2000 
letter, he failed to appear and neither furnished an 
explanation for his failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.702(d) (2000), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  Accordingly, the Board will 
proceed with consideration of the claim based on the evidence 
of record.


FINDINGS OF FACT

1.  By September 1988 rating decision, the RO denied the 
veteran's claim of service connection for residuals of a skin 
graft of the right palm; although he was notified of this 
decision and his procedural and appellate rights by September 
1988 letter, he did not timely appeal the decision.

2.  Evidence received since the last final rating decision in 
August 1988 includes additional service medical records which 
support the conclusion that the veteran's preexisting right 
palm burn scar was aggravated in service, necessitating a 
right palm skin graft.


CONCLUSIONS OF LAW

1.  The September 1988 RO rating decision denying service 
connection for residuals of a skin graft of the right palm is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 19.192 
(1988).

2.  New and material evidence to reopen the claim of service 
connection for residuals of a skin graft of the right palm 
has been received.  38 U.S.C.A. §§ 5107(a), 5108 (West 1991); 
38 C.F.R. § 3.156(c) (2000).

3.  Residuals of a skin graft of the right palm was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1988, the veteran submitted a claim of service 
connection for residuals of right palm surgery, which he 
indicated had been performed in Germany in 1969.  Shortly 
thereafter, the record shows that the RO requested copies of 
the veteran's service medical records from the National 
Personnel Records Center (NPRC).

In connection with his claim, the veteran was afforded a VA 
medical examination in March 1988 at which he reported that 
he had burned his right palm at the age of 1.  He indicated 
that in 1968, while stationed in Germany, he had undergone a 
skin graft in an attempt to alleviate decreased functional 
ability of the right hand and fingers due to contracture of 
the scar.  On examination, a 2 1/2 inch by 3 1/2 inch skin graft 
was observed on the veteran's right palm; it was markedly 
darker than the normal palmar skin.  Grip strength was 145 
pounds on the right and 155 pounds on the left.  The 
diagnoses included status post burn of the right palm, post 
skin graft.

Thereafter, in March 29, 1988, the RO noted that the March 
1988 VA examination report had been received, but that a 
decision on the veteran's claim would be deferred pending the 
receipt of service medical records.  By May 10, 1988 rating 
decision, the veteran's claim was again deferred to "follow-
up for complete [service medical records]."  The record 
contains a May 11, 1988 request from the RO to the NPRC as 
follows:  "Please furnish all [service medical records] to 
include entrance and discharge exams."

Here, the Board notes that NPRC apparently forwarded some 
records to the RO in August 1988.  The record does include 
three service department records envelopes, containing 
service medical records dated from 1976 to 1985.  
Frustratingly, however, these envelopes are not filed 
chronologically, nor is there any indication as to when they 
were received at the RO.  Moreover, it is noted that these 
records do not include the veteran's service enlistment 
medical examination report or a report of his surgery for a 
skin graft of the right palm.

By September 1988 rating decision, the RO denied the 
veteran's claim of service connection for residuals of a skin 
graft to the right palm.  In its decision, the RO apparently 
relied only on the March 1988 examination report, stating 
that "[v]eteran had 1968 skin graft to right palm due to 
severe burn.  No record of in service burn to right palm.  On 
exam veteran stated burn to palm occurred pre-service and 
skin graft in service."  Based on these findings, the RO 
determined that the veteran's claimed "[s]kin graft was 
remedial surgery for pre-service injury."  Again, no service 
medical records were referenced in the decision.  

The veteran was notified of this decision and of his 
procedural and appellate rights by letter in September 1988.  
He submitted a Notice of Disagreement in October 1988.  The 
RO issued a Statement of the Case in May 1989, in which it 
reiterated the bases for its earlier decision.  The veteran 
did not perfect a timely appeal.  Thus, the September 1988 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
19.192 (1988).

In May 1997, the veteran filed an application to reopen his 
claim of service connection for residuals of a skin graft to 
the right palm.  He indicated that he had to use a skin cream 
to keep his scar soft and was requesting service connection 
for his disability so he did not have to pay for his cream.  

In support of his claim, the veteran submitted copies of 
service medical records dated from 1962 to 1985.  These 
records include a copy of his May 1962 service enlistment 
medical examination report which notes an extensive burn scar 
on the right anterior hand.  These records also show that in 
October 1962, the veteran underwent an extensive evaluation 
of his right hand at which he reported that he burned his 
right hand as a child, resulting in a scar on his palm.  He 
indicated that his scar had never bothered him in any way and 
that he had been able to do heavy work of all kinds and 
complete high school, with no difficulties.  Since his 
entrance into service, he indicated that he had been assigned 
to a teletype training squadron and found that after long 
periods of typing, his right hand became very sore.  He 
stated that he had never tried this type of manual dexterity 
work before.  The examiner indicated that it was quite 
understandable, in terms of contraction of the veteran's 
scar, that on dexterous movements, he developed tiredness of 
the hand.  Therefore, he recommended that the veteran be 
assigned a permanent profile for exclusion from work 
requiring fine dexterous use of the hand.  However, he 
indicated that he was fit for any other job in the service.  
In passing, he also noted that the veteran would be an 
excellent candidate for a pedicle skin graft into the palm; 
however, he indicated that the scar was not giving him enough 
trouble at the present to warrant surgery.  Based on these 
recommendations, the veteran was assigned a physical profile 
(PULHES) which included a designation of U-2, indicating that 
he had a medical condition of the upper extremities which 
"may impose some limitations on classification and 
assignment."  See McIntosh v. Brown, 4 Vet. App. 553, 555 
(1993); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
Army Regulation (AR) 40-501.

Subsequent service medical records submitted by the veteran 
show that in September 1966, he was seen for increasing scar 
contraction of the palm of the right hand.  It was noted that 
the veteran had developed extensive scarring of the palm and 
resultant contractures of the fingers and thumb which limited 
his ability to open his hand.  In March 1967, excision of the 
scar and plastic repair of the long and ring fingers of the 
right hand was accomplished.  A split thickness skin graft 
from the veteran's left flank was used.  In March 1970, it 
was determined that the veteran's skin graft would not 
withstand repeated exposure to heat, water, abrasive 
materials, or handling heavy objects with a friction effect.  
Thus, his physical profile was increased to U3, signifying a 
medical condition of the upper extremities which requires 
certain restrictions in assignment within which the 
individual is physically capable of performing military duty.  
See AR 40-501.

In May 1997, the RO notified the veteran that his claim of 
service connection for residuals of a skin graft to the right 
palm had been denied in September 1988 and that he needed to 
submit new and material evidence to reopen the claim.  The 
veteran thereafter appealed the RO determination, arguing 
that "[i]t appears that you did not consider all the 
evidence I have sent you in the past."  

II.  Application to reopen claim of service connection for 
residuals of a skin graft of the right palm

Despite finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to VA.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c).

In this case, the record reflects that when the September 
1988 rating decision was rendered, the RO did not have before 
it all of the veteran's service medical records.  In 
particular, the envelopes apparently forwarded by NPRC in 
August 1988 do not include the veteran's May 1962 service 
enlistment medical examination report, the report of the 
October 1962 evaluation of his right palm scar, the March 
1967 surgical report of the right palm skin graft, or the 
March 1970 record showing that the veteran's physical profile 
was increased to U3.

Quite clearly, this evidence is new, as it was not previously 
of record.  Moreover, this evidence is material, as it 
pertains to the veteran's condition at the time of his entry 
into service, as well as medical care administered during 
service for his right palm scar.  Thus, the Board finds that 
new and material evidence has been received to reopen the 
September 1988 rating decision denying service connection for 
residuals of a skin graft of the right palm.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

As the reopening requirements of 38 U.S.C.A. 5108 have been 
met, the Board must next consider whether the due process 
requirements of Bernard v. Brown, 4 Vet. App. 3 84 (1993), 
have been satisfied prior to addressing the issue of 
entitlement to service connection for residuals of a skin 
graft of the right palm on the merits.  The factors to be 
considered include whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address that issue at a 
hearing.  In the case at hand, given the Board's favorable 
decision to reopen and grant the veteran's claim, it is 
apparent that he will not be prejudiced by the Board's 
consideration of the claim on the merits in the first 
instance. 

III.  Service connection for residuals of a skin graft of the 
right palm

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 
38 C.F.R. § 3.304 (2000).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
emphasized that VA's burden of proof for rebutting the 
presumption of soundness is not merely evidence that is 
"cogent and compelling," i.e. a sufficient showing; rather, 
it is evidence that is clear and unmistakable.  In its 
decision, the Court noted that "the word 'unmistakable' 
means that an item cannot be misinterpreted and 
misunderstood, i.e. it is undebatable."  Vanerson v. West, 
12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 (2000), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In this case, because a right palm burn scar was diagnosed at 
the May 1962 service enlistment medical examination, the 
presumption of soundness with regard to this disability is 
not for application.  Verdon v. Brown, 8 Vet. App. 529, 535 
(1996); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991) (presumption of 
soundness attaches only where there has been an induction 
examination wherein the claimed disability was not detected).  
Moreover, the veteran does not dispute that his right palm 
burn scar preexisted service.  In view of the foregoing, the 
Board finds that the veteran's right palm burn scar 
preexisted service.  Thus, it must now be determined whether 
there is evidence showing that his preexisting right palm 
burn scar was aggravated in service within the meaning of 
applicable law and regulations.

As noted, once an injury or disease is shown to have pre-
existed service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  However, where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record, aggravation may not be conceded.  Id.

In this case, the medical evidence of record clearly shows 
that the veteran's right palm burn scar underwent an increase 
in disability during service.  First, the Board notes that 
when he was evaluated in October 1962, it was noted that he 
was an excellent candidate for a pedicle skin graft into the 
palm; however, the examiner determined that the veteran's 
scar was not sufficiently symptomatic to warrant surgery.  
Based on the examiner's recommendations, the veteran was 
assigned a physical profile which included a designation of 
U-2.  

Subsequent service medical records show that the veteran's 
right palm disability thereafter did increase in severity to 
the point that skin graft surgery was required.  
Specifically, when he was examined in September 1966, it was 
noted that he had been experiencing increasing scar 
contraction of the palm of the right hand which limited his 
ability to open his hand.  In March 1967, excision of the 
scar and plastic repair of the long and ring fingers of the 
right hand was accomplished with a split thickness skin graft 
from the veteran's left flank.  In March 1970, it was 
determined that the veteran's skin graft would not withstand 
repeated exposure to heat, water, abrasive materials, or 
handling heavy objects, and his physical profile was 
increased to U3.  Based on this evidence, the Board concludes 
that there is sufficient objective evidence of an increase in 
the veteran's right palm scar during service to raise the 
presumption of aggravation.

In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b) (2000).  In this case, there is absolutely no evidence of 
record which in any way indicates or implies that the 
increase in the severity of the veteran's right palm scar 
during service was due to the natural progress of the 
disability.  Thus, the very high burden imposed on VA in 
order to rebut the presumption of aggravation has not been 
met and the Board finds that the veteran's right palm scar 
was aggravated in service, requiring a skin graft of the 
right palm.  Accordingly, service connection for residuals of 
a skin graft of the right palm is warranted.  38 U.S.C.A. §§ 
1111 and 1153 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
and 3.306 (2000).


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for residuals of a skin graft to the right 
palm is granted.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 

